Citation Nr: 0712595	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-29 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for prostatitis. 

2.  Entitlement to service connection for epididymitis.  

3.  Entitlement to service connection for urethritis.  

4.  Entitlement to a disability evaluation in excess of 20 
percent for chondromalacia of the left knee with traumatic 
arthritis and atrophy of the calf musculature.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1970.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to service 
connection for prostatitis, epididymitis, and urethritis.  

The Board also finds that the issue of entitlement to a 
disability evaluation in excess of 20 percent for 
chondromalacia of the left knee with traumatic arthritis and 
atrophy of the calf musculature is currently on appeal in 
addition to the three service connection issues.  Entitlement 
to an increased rating for the left knee disability was 
denied in a January 1992 rating decision.  The veteran was 
notified of this decision and he filed a notice of 
disagreement in February 1992.  A statement of the case was 
issued in August 1992.  The veteran filed a substantive 
appeal in September 1992.  An appeal of this issue has been 
perfected.  38 U.S.C.A. § 7105 (West 2002).  Thus, the Board 
has listed this issue on the title page and will address this 
issue in the remand below.    

The Board also notes that in a May 1992 statement, the 
veteran raised the issue of entitlement to service connection 
for post traumatic stress disorder.  This issue has not yet 
been adjudicated by the RO.  This issue is referred to the RO 
for appropriate action.  

The record shows that in September 1992 and August 2004, the 
veteran requested a hearing before the Board.  The veteran 
was scheduled to appear at a hearing in October 2005; 
however, because of travel commitments he requested that the 
hearing be rescheduled.  The hearing was rescheduled to be 
held in February 2006.  The veteran failed to report to the 
hearing without explanation.  Accordingly, the Board will 
proceed as if the hearing requests have been withdrawn.  See 
38 C.F.R. § 20.704(d) (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regarding the issues of entitlement to service connection for 
prostatitis, epididymitis, and urethritis, the Board finds 
that additional development is warranted.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran contends that the current prostatitis, 
epididymitis, and urethritis first manifested in service.  
There is competent evidence of a diagnosis of non-specific 
urethritis in service.  Service medical records show that in 
January 1970, the veteran was treated for urethral discharge.  
A lab smear was negative.  The veteran was prescribed 
tetracycline.  In April 1970, the veteran was treated for 
non-specific urethritis.  The lab smear was negative.  The 
veteran was again prescribed tetracycline.  Upon separation 
examination in July 1970, examination of the genitourinary 
system was normal.  The veteran did not report any 
genitourinary symptoms.  However, the veteran reports that 
after service, he continued to have symptoms.  An August 1984 
VA treatment record reflects a diagnosis of chronic 
prostatitis.  It was noted that the veteran had chronic 
urethral discharge, prostatitis, and epididymitis, present 
since 1970 and becoming worse in the past two years.  
Geocillin was prescribed.  The veteran is competent to report 
symptoms of urethral discharge and a continuity of 
symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran's 
statement of continuity of symptomatology since service can 
serve to satisfy the requirement for competent evidence that 
the disability may be related to service.  See Duenas, supra.  
The Board finds that an examination is needed to obtain a 
competent opinion as to whether the current prostatitis, 
epididymitis, and urethritis were incurred in or are related 
to service.  38 U.S.C.A. § 5103A(d).

The record shows that the veteran receives treatment for 
prostatitis, epididymitis, and urethritis from the Palo Alto 
VA medical facility.  Records from this facility dated from 
July 2001 to October 2002 are associated with the claims 
folder.  VA should make an attempt to obtain the treatment 
records from the Palo Alto VA medical facility dated from 
October 2002.  38 U.S.C.A. § 5103A(b)(1)(a).

Regarding the issue of entitlement to a disability evaluation 
in excess of 20 percent for chondromalacia of the left knee 
with traumatic arthritis and atrophy of the calf musculature, 
the Board finds that the RO should perform the necessary 
development for this issue including the issuance of proper 
VCAA notice.  VA has an obligation to inform claimants of the 
evidence needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence the claimant is responsible for obtaining.  38 
U.S.C.A. § 5103(a) (West 2002); see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO should also 
afford the veteran a VA examination so that the current 
severity of the knee disability can be evaluated.  
38 U.S.C.A. § 5103A(d).  The service-connected left knee 
disability was last examined in February 1994.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
result in a denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2006). 


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records 
of the veteran's treatment for 
prostatitis, epididymitis, and urethritis 
from the Palo Alto VA medical facility 
dated from October 2002 to present.  The 
RO/AMC should also obtain all records, if 
any, of the veteran's treatment for the 
service-connected left knee disability.

2.  The veteran should be afforded a VA 
examination to determine the etiology and 
date of onset of the prostatitis, 
epididymitis, and urethritis.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the prostatitis, epididymitis, and 
urethritis first manifested during the 
veteran's period of service or are 
medically related to disease or injury in 
service.  Attention is invited to the 
January and April 1970 service medical 
records which show treatment for urethral 
discharge and non-specific urethritis.  
The examiner should provide a rationale 
for the opinion.

3.  The RO/AMC should send the veteran a 
VCAA-compliant letter for the issue of 
entitlement to a disability evaluation in 
excess of 20 percent for chondromalacia 
of the left knee with traumatic arthritis 
and atrophy of the calf musculature.  
Such notice should: 1) inform him of the 
information and evidence not of record 
that is necessary to substantiate his 
claim for an increased rating, 2) inform 
him of the information and evidence that 
VA will seek to obtain on his behalf; 3) 
inform him of the information or evidence 
that he is expected to provide; and 4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claim on appeal.  

4.  The veteran should be afforded a VA 
examination to determine the nature, 
extent, and severity of the service-
connected chondromalacia of the left knee 
with traumatic arthritis and atrophy of 
the calf musculature.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should report the symptoms 
and manifestations of the left knee 
disability, including whether there are 
x-ray findings of arthritis.  The 
examiner should report whether there is 
lateral subluxation or lateral 
instability of the left knee, and if 
present, express an opinion as to the 
severity of such subluxation or lateral 
instability.  The examiner should report 
the range of motion in the left knee in 
degrees.  The examiner should determine 
whether the left knee disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
indicate whether there is functional loss 
or additional limitation of motion due to 
painful motion in the left knee joint.  
The examiner should provide a rationale 
for any conclusions reached.  

5.  Then the RO/AMC should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




